     Case 1:15-cv-08725-GBD-RWL Document 256-39 Filed 09/13/19 Page 1 of 10


                                                                         Page 1
 1                        E. Zerhouni
 2            UNITED STATES DISTRICT COURT
 3     FOR THE SOUTHERN DISTRICT OF NEW YORK
 4               No. 15 Civ. 08725 (GBD)
 5

 6   _______________________________________
 7   UMB BANK, N.A., as Trustee,                                    )
 8                        Plaintiff,                                )
 9         v.                                                       )
10   SANOFI,                                                        )
11                       Defendant.                                 )
12   _______________________________________ )
13

14

15

16         DEPOSITION OF DR. ELIAS ZERHOUNI
17                 Baltimore, Maryland
18                    November 7, 2018
19

20

21

22

23

24   Reported by:      M. Payonk
25   Job No. 150664

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-39 Filed 09/13/19 Page 2 of 10


                                                                         Page 7
 1                        E. Zerhouni
 2   to the CEO of Sanofi for R&D issues that he
 3   wanted me to advise him on in March or April of
 4   2009.
 5         Q.     And then when did you formally join
 6   Sanofi?
 7         A.     I formally joined Sanofi as an
 8   employee of Sanofi on January 1, 2011.
 9         Q.     And in what position did you join --
10         A.     I was the --
11         Q.     -- Sanofi?
12         A.     -- president of global R&D.
13         Q.     And could you briefly describe what
14   your job responsibilities were at that time?
15         A.     Essentially, to be the corporate
16   officer for research and development for the
17   company.
18                Under research and development,
19   medical affairs also reported to research and
20   development as well as regulatory affairs.
21         Q.     And at the time you joined, did you
22   become a member of what was known as the COMEX?
23         A.     Yes.    The COMEX is the French acronym
24   for executive committee.
25         Q.     Correct.        And that's a committee

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-39 Filed 09/13/19 Page 3 of 10


                                                                             Page 40
 1                        E. Zerhouni
 2         A.     Then in -- in September-October,
 3   there is a reconciliation of all of these
 4   budgeted proposals that come then to the CEO.
 5   And at the end of the year in December the
 6   final budget is approved by the CEO and the
 7   board.
 8                So I -- I'm sorry to go through these
 9   details because if you are external to that you
10   will tend to think that the June proposal is
11   the real budget.         The June proposal is a
12   wished-for budget which is then -- then
13   arbitrated according to the requirements of the
14   company, which is also in line with your
15   long-range plan, which is modified that year
16   for an extra year.
17                So when you looked at the long-range
18   strategic plan for R&D as you mentioned, the
19   goal was to keep the total envelope flat or
20   slightly declining, not just R&D.                        R&D, medical
21   affairs, regulatory, all of it.
22                And then when you came to the -- the
23   plan for that year, you make proposals and you
24   prioritize and you say it's really important
25   for me to do more of this, less of that, I want

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-39 Filed 09/13/19 Page 4 of 10


                                                                        Page 41
 1                        E. Zerhouni
 2   to cut this, I want to augment that.
 3                And then the totality of that is then
 4   reconciled by the CFO for the -- for the CEO as
 5   to exactly what will be presented to the board
 6   and finally acted upon by the board, which is
 7   then the -- the official budget for the coming
 8   year.
 9                Sorry to go into a very long
10   presentation to you but I noted that, indeed,
11   it's arcane sometimes for outsiders, and it's
12   important to understand how it's done.
13         Q.     I -- I think understand the Sanofi
14   budgeting process pretty well.
15         A.     You probably do.
16         Q.     So, for example, the process that you
17   described includes something called a preread;
18   correct?
19         A.     Preread is a mechanism by which we
20   inform all members of a team with
21   predocument -- preread document so that they
22   can be ready for the conversation at the
23   meeting.
24         Q.     And in prereading, there's often
25   specific instructions given that are

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-39 Filed 09/13/19 Page 5 of 10


                                                                            Page 56
 1                         E. Zerhouni
 2         A.     I mean, to me, Chris told me the most
 3   important thing was to maintain the viability
 4   of Genzyme and its programs and do every effort
 5   to make sure that that -- that that acquisition
 6   turned into a success, not a failure.                           And
 7   Lemtrada was part of it so we had always --
 8         Q.     Okay, okay.
 9         A.     -- considered that.
10         Q.     Thank you for your answer.
11                Were you given any specific
12   instructions as to what the obligation of
13   Genzyme was with respect to using diligent
14   efforts to meet certain milestones as they
15   related to Lemtrada?
16         A.     Legally?         No.      Specifically?             No.
17   The only thing I was told was to make every
18   reasonable effort to make sure that the -- the
19   programs that were transferred were successful
20   and that the Genzyme enterprise was successful
21   in terms of its integration.                     So do not disturb
22   anything that could be jeopardized, including
23   Lemtrada in particular.
24         Q.     Okay.      But no instructions were given
25   about how to treat allocation of resources to

                          TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-39 Filed 09/13/19 Page 6 of 10


                                                                        Page 57
 1                         E. Zerhouni
 2   Lemtrada specifically?
 3         A.     Basically, what -- what I knew was to
 4   make absolutely clear that this was a priority
 5   that will have to be looked at in the context
 6   of a global R&D to the same extent of diligence
 7   and effort that we would do for any molecule.
 8         Q.     Okay.      But nothing specific to
 9   Lemtrada?
10         A.     Only in the conversation with Chris
11   Viehbacher, and he sent me emails and -- that
12   he basically said I'm really, really, really
13   focused on making sure that the Genzyme
14   acquisition is done smoothly, that we don't
15   smother that company, it's a biotech company,
16   and Lemtrada was cited as part of the
17   priorities for --
18         Q.     Okay.
19         A.     -- that.
20         Q.     Okay.
21         A.     So we had a set of priorities for
22   making sure that Genzyme -- the Genzyme
23   acquisition would be successful and in
24   particular, amongst many other instructions,
25   Lemtrada was part of it.

                          TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-39 Filed 09/13/19 Page 7 of 10


                                                                            Page 114
 1                         E. Zerhouni
 2         A.     Yeah.
 3         Q.     -- you indicate to him ultimately, if
 4   you really believe in this, you can appeal and
 5   Chris Viehbacher can arbitrate; right?
 6         A.     Yeah, that is correct.
 7         Q.     And you go on to say that meantime,
 8   we follow the rules he and Jerome outlined.
 9                Do you see that?
10         A.     No, I don't.            Show me again.             What
11   line?
12         Q.     Same thing.           It's in the second
13   paragraph of your email of October 2012.
14                See that?
15         A.     After all the budget's done and you
16   want to appeal.         By Chris, I certainly will
17   understand.      In the meantime, we follow the
18   rules he and Jerome outlined, yes.
19         Q.     So basically, Jerome Contamine, CFO,
20   and Chris Viehbacher, CEO, had set some pretty
21   clear rules about what should happen with the
22   budget.     And the deal at the time was follow
23   the rules.      If you don't agree with it,
24   ultimately you can take it up personally with
25   Chris Viehbacher in a form known as an

                          TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-39 Filed 09/13/19 Page 8 of 10


                                                                             Page 115
 1                         E. Zerhouni
 2   arbitration; correct?
 3         A.     That's correct.               In other words, what
 4   I'm saying is, you know, look, I'm -- my hands
 5   are tied.     I don't have an infinite amount of
 6   monies to give you.            They are defined by Jerome
 7   and Chris, and each -- within each perimeter
 8   you have to be following those rules which
 9   again relate to the LRP, the budget request,
10   the guidance, and -- and so forth.
11         Q.     If you go to the fifth paragraph of
12   your email back of October 2012 --
13         A.     Uh-huh.
14         Q.     -- it says "In terms of medical
15   management."      You see where I am?
16         A.     Yeah.
17         Q.     And it says:            "Given the delay in
18   filing Lemtrada, I think you could easily
19   reduce that portion significantly and request
20   that you do so out of this RD budget."
21                Do you see that?
22         A.     Yeah.
23         Q.     What are you referring to here?
24         A.     Okay, so timing, right?                      So start at
25   beginning.      In terms of medical management,

                          TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-39 Filed 09/13/19 Page 9 of 10


                                                                            Page 202
 1                         E. Zerhouni
 2          Q.    So sorry.         I'll withdraw the
 3   question.     Previously, you said one way you
 4   might get a negative signal is that the
 5   patients don't accumulate enough disability at
 6   your point of measurement.
 7          A.    That is correct.
 8          Q.    Here what you're saying is even if
 9   they actually did develop disability because
10   the Rebif arm did better than we thought, on a
11   hazard ratio basis you might get a lack of
12   statistical significance; correct?
13          A.    That is correct.               So just to make it
14   very straight so that everybody understands,
15   all right, when you do a trial -- do you mind?
16          Q.    No, please.
17          A.    Okay.      So when you do a trial, you're
18   comparing the slope of separation.                         So theory
19   number 1 is that the slope is -- is not large;
20   and therefore, it takes time to see the
21   results.     Where the other is that the
22   comparative arm, instead of being here, it's
23   here.    And the slope is good, but you have a
24   difference between the starting points of the
25   two.

                          TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-39 Filed 09/13/19 Page 10 of 10


                                                                       Page 304
 1                         E. Zerhouni
 2                THE WITNESS:           November '17 no.
 3                MR. WEISS:         But then I'm going to
 4          go backwards.
 5                THE WITNESS:           Okay.
 6   BY MR. WEISS:
 7          Q.    So I show you what's been marked for
 8   identification as Plaintiff's Exhibit 659.
 9                Do you recognize it?
10          A.    Uh-huh.
11          Q.    And what is it?
12          A.    These are minutes of an IDC, in
13   particular, the development council, which is
14   the decision-making body for --
15          Q.    And --
16          A.    -- for pushing forward programs.
17          Q.    And this is fairly recent; correct?
18          A.    November '17 is about eight months,
19   10 months.
20          Q.    When did you leave Sanofi?
21          A.    July 1, 2018.
22




                         TSG Reporting - Worldwide   877-702-9580
